EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
It is noted that claims 7 and 8 stand CANCELLED.

The drawings of February 3, 2017 are hereby accepted as FORMAL.


The text of 37 CFR 1.111(b) is as follows:
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  (Bold added).
Applicant’s remarks with the amendment of February 25, 2021 are noted, but they fail to comply with 37 CFR 1.111(b) in that they do not distinctly and specifically point out how the claims rejected over prior art distinguish over the references applied in the office action mailed on August 25, 2020.  However, the rejections under 35 USC 112(b) in the office action mailed on August 25, 2020 are overcome by the amendments of February 25, 2021 and Applicant’s remarks with that amendment.

Wanger (‘324) is of general interest for disclosing an engine that varies thrust by varying the area of the throat areas.

Ansart et al (‘252) is of general interest for showing a fuel injection assembly for a gas turbine engine.

Pidcock et al (‘531) is of general interest for showing a fuel injector head for a gas turbine engine.

Harding (‘639) is of general interest for showing a fuel injector head for a gas turbine engine.

Bainville et al (‘841) is of general interest for showing a fuel injector head for a gas turbine engine.

Beavers et al (‘687) is of general interest for showing an aircraft propulsion system that varies the nozzle throat area.

Kretschmer et al (‘088) is of general interest for showing an injector with a gas generator, but the injector does not have a valve.

Each of Lovingham (‘704); Winter et al (‘925);  and Hickerson (‘714) is of general interest for showing rocket engines that vary the cross-sectional area of the throat of the nozzle.

Brill (‘657) is of general interest for showing a propulsion system for a spacecraft that has variable throat-area control.
Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
a controllable gas generator with a fuel flow control valve, an injector head with one or more injector elements, a combustion chamber generating combustion gases and at least one outflow nozzle, which has one of a variable nozzle throat cross-section, which is adjustable, and at least one throttle to vary discharge of said combustion gases from said outflow nozzle and vary nozzle thrust generated thereby.”  (Bold added).
As for independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-6 and 9-18 depends ultimately from allowable, independent claim 1, each of dependent claims 2-6 and 9-18 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 19 as newly-amended is as follows:
“19. (Currently Amended) System for trajectory control and/or position control of a missile, comprising an apparatus with a controllable gas generator and a fuel flow control valve with an injector head having one or more injector elements, and a combustion chamber generating combustion gases and at least one outflow nozzle, which has one of a variable nozzle throat cross-section, which is adjustable, and at least one throttle to vary discharge of said combustion gases from said outflow nozzle and vary nozzle thrust generated thereby, as well as a tank arrangement arranged separate from the combustion chamber and a gel fuel as propellant medium.”  (Bold added).

In that each of dependent claims 20-24 depends ultimately from allowable, independent claim 19, each of dependent claims 20-24 is allowable for, at least, the reasons for which independent claim 19 is allowable.
The text of independent claim 25 as newly-amended is as follows:
“25. (Currently Amended) Apparatus for trajectory control and/or position control of a missile, comprising a controllable gas generator, which comprises: a fuel flow control valve controlling a fuel flow of gel fuel; an injector head with one or more injector elements which receive said fuel flow from said fuel flow control valve; a combustion chamber operatively connected to said injector head to combust said gel fuel in said combustion chamber wherein said one or more injector elements inject said fuel flow of said gel fuel into said combustion chamber with sufficient fuel flow to maintain combustion and form pressurized combustion gases; and at least one outflow nozzle, which receives said combustion gases from said combustion chamber and discharges said combustion gases from said outflow nozzle to an exterior of said missile to generate lateral thrust oriented laterally relative to a longitudinal axis of said missile, said outflow nozzle including one of a variable nozzle throat cross-section, which is adjustable to vary the variable nozzle throat cross-section,_and at least one throttle to vary said discharge of said combustion gases and said lateral thrust generated therefrom.”  (Bold added).

Dependent claim 26 is allowable, at least, in that it depends from allowable, independent claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648